Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of Group III claims 15 and 24 in the reply filed on 11/18/2020 is acknowledged.  

Status of the Application
	Claims 1-10, 12, 14, 15, 24 and 33-36 are pending.  Claims 15 and 24 are currently under examination.  Claims 1-10, 12, 14 and 33-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 12/10/2019 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 15 and 24 are rejected under 35 U.S.C. 102(b) as being anticipated by Aartsma-Rus (Neuromusc. Disorders 12: S71-S77, 2002, of record cited on IDS filed 12/10/2019).
The claims are drawn to an oligonucleotide or equivalent thereof obtainable by the method of claim 1 wherein the oligonucleotide is complementary to closed and open structures of a secondary structure of RNA from an exon and to a pharmaceutical preparation comprising said oligonucleotide.
The method of generating the claimed oligonucleotide comprises method steps of determining and generating which read on mental processes as well as simple cursory computer aided, preliminary procedural steps that would do nothing to change the structure of the oligonucleotide made in the prior art wherein the oligonucleotide has the hybridization properties of the claimed oligonucleotide. Because the specification does not describe the steps for determining the second structure and generating said oligonucleotide, the mental steps and simple computer aided design used for determining secondary structure RNA do not patentably distinguish from methods disclosed in the prior art for generating antisense, exon-skipping oligonucleotides, which, coincidentally, may bind to a closed and open structure, when the prior art clearly taught that considerations of secondary structure of the RNA at a splice site was a necessary component of exon-skipping antisense design, because the claims are broad and do not inform one of skill how such structures are to be determined.
Aartsma-Rus taught a method for making chemically modified antisense oligonucleotides that induce exon skipping in dystrophin pre-mRNA from a Duchenne o C, as predicted by RNA Mfold software, version 3.1. Thus Aartsma-Rus satisfied the limitations of determining open regions of dystrophin pre-mRNA exons.  In determining the open regions, one necessarily determines the closed regions as well, because the sequences of the pre-MRNA can only exist in these two states.The identification of open and closed structures is essentially a selection of each structure as it is identified and thus taught by Aartsma-Rus.
Aartsma-Rus then synthesized modified oligonucleotides targeted to “preferably open structures” (page S72, paragraph bridging columns), i.e. based on the identification of open structures and tested the oligonucleotides for their abilities to induce exon skipping in primary human myoblasts.
Moreover, the instant application teaches at paragraph 16 of the pre-grant publication US 20200385717 that any oligonucleotide fulfilling the requirements of the invention may be used to induce exon skipping in the DMD gene. In the next sentence, the specification states that in a preferred embodiment, an oligonucleotide comprises a sequence as depicted as active in exon-skipping in Table 2. A review of Table 1 of Aartsma-Rus suggests that each oligonucleotide disclosed therein is also disclosed in instant Table 2. Therefore, the antisense sequences disclosed by Aartsma-Rus are, in fact, complementary to open and closed structures, as evidenced by the disclosure in the specification. 
Finally, it is worth noting that, at page S76, Aartsma-Rus taught that the efficacy of the exon-skipping antisense oligos was likely due to the binding of an antisense oligonucleotide disturbing the local folding of the pre-mRNA in the exon, thereby hindering splicing. Accordingly, Aartsma-Rus suggested that the effect of antisense oligonucleotides on local secondary structure was involved in the exon-skipping action of an antisense. 
Thus Aartsma-Rus anticipates the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites "An oligonucleotide or equivalent thereof".   This limitation is indefinite because the claimed oligonucleotide is not targeted to any specific gene nor is there any function of the oligonucleotide and therefore it is not clear what an equivalent of the oligonucleotide encompasses.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635